Title: To James Madison from William C. C. Claiborne, 16 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


16 October 1804, New Orleans. “I return’d to this City on this Morning, and find my Health much benefited from my late, tho short, Excursion into the Country. The Sugarcrops are very promising, and the Labour of the planter, will be rewarded abundantly. The Citizens, whom I visited, appear’d to enjoy Health and Contentment, and I was well pleas’d with their friendly Hospitality. I also observ’d with pleasure, the Humanity of several Planters, who, by detaining at their Houses, some Americans destin’d for this City, have probably rescued them from sudden Death!
“The fever still exists, but it has greatly abated, and I trust will, in a few days entirely disappear.
“The enclos’d political Pamphlet, is circulating in this Territory; it is written with Ingenuity, and is, certainly well calculated to encrease the existing Discontents. That a part of the statements in this Pamphlet are true, I will readily admit; but on some Occasions, the Writer has manifested an Ignorance of facts, or a great want of Candour.
“The Writer is not correct in stating, that native Americans enjoy’d all the lucrative Employments under my late Administration; I at present, recollect but six Offices of that Description. M. Derbegney, (late Interpreter of the Government) was appointed Clerk to the Court of pleas; Mr Lewis Kerr, Sheriff for the City, and two ancient, and two modern Louisianians, Notaries public; but with respect to Offices of Honor and Trust not lucrative, the ancient Louisianians have enjoy’d a very great proportion; I do not believe that a single modern Louisianian, (except those of the volunteer Corps) holds an Appointment in the Militia; and among the Officers of the volunteer Corps, there are several ancient Louisianians, and one of them is the Major commanding.
“The Mayor of the City, and a Majority of the Municipality, are ancient Louisianians, and all the members, (except one) Speak French correctly. An equal number of the Court of pleas, are ancient Louisianians, and every Member, (except one) is suppos’d to be well vers’d in the French Language. The national Language of the Clerk of that Court, is French, and I believe his precepts, were generally issued in his native Language.
“Among the various District Commandts. I at present recollect but three native Americans, and I may add, that two of four Aids du Camp, who, in my Character as Commander in chief of the Militia, I have appointed, are ancient Louisianians.…
“But the writer has taken great Exception to the formation of the Volunteer Corps; perhaps it may not be unnecessary to make one or two Observations upon that Subject. Previous to my Arrival in New-Orleans, the Citizens of the United States, residing in the City, associated for the purpose of assisting in the preservation of Order, had offer’d their services as a Volunteer Corps, to Mr Laussat, and of which he readily accepted: when the Flag of their Country was unfu[r]l’d, and Louisiana declar’d a part of the United States, their services, (as might have been expected) were again offerr’d, and that Governor, who had rejected the patriotic Offer, wou’d have acted unworthily. Several Companies were form’d, and I have understood, that some of the ancient Militia were enroll’d in the new Corps: but the Command of the Battalion, was given by me, to an ancient Louisianian.…
“There were then also existing Circumstances, which highly evinc’d the Expediency of organising the Volunteer Corps: but it is not necessary to state them.…
“With regard to the Body of the Militia, their Organisation was delay’d by imperious circumstances: it however is now nearly completed, and I owe to Colo. Bellchasse, (the Officer commanding) many Obligations for his able Assistance in this troublesome Undertaking. As to the Flag presented to the Volunteers, if it excited the Jealousy of the old Corps, I presume that feeling has ceas’d; for on the 4th. of July last to the City Regiment, was presented a very beautiful Pavilion, dissimilar from the first, only by it’s motto; that of the one, being the ‘Orleans Volunteers’; and of the other, ‘Orleans Militia.’ I am charg’d with making unfortunate Innovations on the Spanish System of Jurisprudence, and with much of the Confusion which ensued. On my Arrival in Louisiana I found a disorganis’d Government, and a dissatisfied People. The colonial prefect, had abolished, (with the Exception of the District Commandancies) all the former Spanish Tribunals. In lieu of the Cabildo, I found a Municipality, organis’d upon French Principles, but compos’d of the most respectable Citizens of the province. The seals were put upon the different judicial Offices, and no regular Judiciary in Existence.
“… The formation of a Court System devolv’d upon the American Administration.
“The Necessity for the Establishment, was obvious, and the Clamours of the people, wou’d not permit me to delay my Measures.
“To have reviv’d the Spanish Tribunals, in their full extent, was impossible [without reinstating the cabildo,] for, between that Body, and the Judiciary, there was an intimate Connection; they elected annually, two persons, as first and second Alcades for the City, and these judicial Officers, were ex-Officio, Members of the Cabildo, and, in the Absence of the Governor, presided at it’s Meetings.
“The Destruction of the Municipality, wou’d have given umbrage to many of the Louisianians; it wou’d … certainly, have mortified the Colonial prefect,… and here let me add, that at the moment of taking possession of this province, the friendly Disposition of the prefect, was suppos’d to be of Importance to the Interest of my Country.
“I determin’d therefore to recognise the Authorities and Laws, as I found them, and to make such further Arrangements for the Good of the province, as might hereafter suggest themselves to my own Mind, or might be Suggested by Others, and which my Judg’ment shou’d approve.”
The clause of the Louisiana Purchase treaty mandating the incorporation of Louisiana into the Union “render’d great Innovations, upon the Spanish Laws and Spanish Tribunals, absolutely necessary.” “The criminal System of Jurisprudence, cou’d not be preserv’d, for the Liberty of the Citizen, was not secur’d thereby: nor did I suppose, in their Civil Courts, there was as great security, for personal property, as I cou’d wish.
“The better therefore, to comply with the Treaty, I determin’d to organise an inferior Court in the City of New-Orleans, upon principles, congenial to the wishes and Interest of the people, and somewhat Similar to the Tribunals of the United States.
“My ordinance, however, upon that Subject, was not hastily adopted; the first Draft was submitted to the Consideration of the Municipality: they propos’d several Amendments, which were adopted, and the Ordinance, finally, passed in a Shape, which receiv’d, (as I understood,) their entire Approbation. The Municipality was also requested, to give me the names of such Citizens as were best calculated to act as Judges of the City Court; they recommended several Gentlemen and all were commission’d; I have since added other Members to this Court, and my own Acquaintance with the Citizens, enabled me to make a selection. I believe the inferior Court, was for some time popular, but the Certainty and Expedition, with which debts were recover’d, excited the Clamour of Debtors, and the great influx of American and French Lawyers, wearied, (by their pleadings,) the patience of the Court, and occasion’d the Disgust of some of the Members.
“The writer of the pamphlet has alluded to the Magnitude of my late judicial powers, and stated, (what is very correct) my want of Information as to the Spanish Laws, and also of the French Language.
“The Magnitude of these powers, was always a source of Uneasyness to me, and I refus’d to exercise judicial Authority, as long as the Interest of the people wou’d permit. But New-Orleans is a great commercial City; trade and Credit are inseparable; Debts were incurr’d—Contracts enter’d into, and Disputes between Merchants and Others, daily arising.… I found myself compell’d to open a Supreme Court, and to preside therein, as the sole Judge. I however tried but few original Causes. No Gentleman who attended the Governor’s Court, but witness’d the reluctance, with which I took Cognisance of suits, and the desire I manifested to postpone such, as cou’d Safely be done, without injury to the parties. Although I will readily acknowledge my want of Information of Spanish Law, yet I profess to be acquainted with the Laws of Justice, and I verily believe, none of my decisions, are in Violation thereof; but the Writer of the pamphlet, has not attacked my probity as a Judge.…
“… It is objected, that the Supreme Court was not organiz’d upon Spanish principles: this was also impossible; an Officer call’d the Auditor, was formerly Council to the Governor: all cases of importance were submitted to him; he reported a statement of each case in writing, together with his Opinion thereon; if this Opinion was sanction’d by the Governor, the Auditor was responsible; but the Governor had Authority, upon his own responsibility, to decree otherwise than was advis’d. The Auditor was appointed by the King, and was allow’d a liberal Compensation: It was not in my power, to have appointed such an Officer.
“It is objected that the proceedings of the Supreme Court, were conducted in the English Language. This … was unavoidable, as the Judge knew neither French nor Spanish; it certainly wou’d have been a great Convenience, to have been correctly acquainted with the French Language, but I do not Suppose, that for want of such Knowledge on my part, the people sustain’d any Injury.
“When in Court, I had always an Interpreter of Talents, by my side; and when in my office, I seldom was at a loss for an interpreter; and of late, my own Knowledge of the Language, has been sufficient to guard me, in some measure, against a misinterpretation or a misrepresentation of my sentiments. The Writer of the Pamphlet, charges me with manifesting much Indifference, as to the admission into Louisiana of the Brig’ands &c. This charge is as ungenerous, as it is unfounded. Upon this Subject I have taken every precaution in my power, and it has really been a source of great Anxiety and trouble. The Extract from my official Journal, accompanying this Letter, from page 1—to page  will acquaint you with various measures that have been taken, to prevent the Importation of dangerous Slaves. A few distressed French Families, who were exil’d from Jamaica, and sought an Assylum in Louisiana, were permitted to land their faithful Domestics, upon giving satisfactory proof, that they had not been concern’d in the Troubles of St. Domingo, and I have never understood, that this permission, which Humanity dictated, was disagreable to the Louisianians. Not many weeks since, four or five English Gentlemen, emigrating to Louisiana, were also permitted to land their Domestics, upon giving like Assurances, and entering into bonds, not to sell any of the male Slaves above the Age of 18 Years, for a limited period. It is not improbable, but some base Speculators, may have taken Advantage of these Indulgencies, and introduc’d dangerous Slaves; and it is also very probable, (and it is so reported) that some Brigands may have escap’d the Vigilance of the Officers at the Balize and Plack’min, by a passage in the Night, or Concealment in the Holds of Vessells; but on this account, no blame shou’d attach to me; since, however, the first of October, the Act of Congress, in this particular, has given to the Citizens additional security.
“To conciliate public Opinion, and to promote Harmony, have been my favorite Objects.… Unfortunate Divisions certainly exist in Louisiana; but the seeds of discontent, were sown, previous to my Arrival in the province.…
“The News-paper scribbling, which has excited so much sensibility, I have Seen and sincerely regretted; but it does not devolve upon me, to correct the Licentiousness, of the press. It’s Liberty I will never invade!

“Perhaps there are some other Statements in the pamphlet, which I ought to notice; but I at present feel myself very unwell, and must therefore hasten to a Conclusion.
“On taking a retrospective View of my late Administration, I can charge my Memory with no Act, that my Conscience and Judgment [sic] do not approve! It is, nevertheless probable, that I may have committed many Errors: for I was plac’d on a new Theatre, and had a part to perform, which I did not well understand. Amidst, however, many Difficulties, I have caus’d the Laws, in Mercy, (and I hope too,) in Justice, to be administer’d! Amidst a Contrariety of Interest, of prejudices, of Opinions, of Designs and Intrigues, the peace of society has been maintain’d, and the Liberty, property and Religion of the Citizen, protected.”
